Citation Nr: 9925988	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.  He also served as a member of a military reserve 
component with periods of active duty for training (ACDUTRA) 
verified by the service department from 1957 to 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1997 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for defective hearing.  The Board notes 
that the veteran's representative, by a July 1999 
presentation, argued two claims-service connection for 
defective hearing and service connection for tinnitus.  
However, it should be pointed out that service connection for 
tinnitus was denied by the RO in June 1998 and no appeal was 
initiated.  See 38 C.F.R. § 20.302 (1998).  


FINDING OF FACT

The veteran has bilateral hearing loss that is likely the 
result of disease or injury that occurred coincident with 
military service.


CONCLUSION OF LAW

Bilateral hearing loss is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 101(24), 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has hearing loss caused by exposure to noise in service.  
Specifically, the veteran alleges that he was exposed to 
aircraft engine noise and gunfire over the course of thirty-
six years of reserve component service, and that this 
exposure caused damage to his hearing.  It is also requested 
that the veteran be afforded the benefit of the doubt.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1996).  
Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology following service.  
38 C.F.R. § 3.303(b) (1996).  Regulations also provide that 
service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1996).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to hearing loss claims, it is important to point 
out that VA may only find hearing loss to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

The veteran's service medical records from his July 1943 to 
April 1946 period of active duty are negative for complaints, 
diagnoses, and/or treatment for hearing loss.  Interestingly, 
the veteran's May 1943 entry examination and his April 1946 
separation examination show his hearing was 15/15 bilaterally 
on whispered voice testing.  However, the veteran's service 
records also reveal that he was found physically qualified 
for flight training, was assigned to pre-flight school and 
numerous air stations, and was rated as an "AERM 3C." 

Reserve component examination reports, dated from February 
1950 to June 1982, as well as VA treatment records, dated 
from January 1987 to October 1996, are of record.  Reserve 
component examination reports, dated from February 1950 to 
June 1975, show that the veteran's hearing was 15/15 
bilaterally on whispered and spoken voice testing.  See 
reserve component examinations dated in February 1950, 
November 1954, August 1955, February 1957, February 1958, 
June 1959, June 1960, August 1960, September 1963, June 1964, 
September 1964, June 1965, June 1966, September 1966, June 
1967, September 1967, June 1968, and June 1975.  However, 
starting at the June 1964 examination, audiological 
evaluations for pure tone auditory thresholds for at least 
one of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz 
showed a 40 decibel reading or greater for the veteran's left 
ear.  See reserve component examinations dated in June 1964.  
Similarly, starting at the June 1965 examination, 
audiological evaluations for pure tone auditory threshold for 
at least one of the frequencies 500, 1000, 2000, 3000 and 
4000 Hertz showed a 40 decibel reading or greater for the 
veteran's right ear.  See reserve component examinations 
dated in June 1965, September 1965, September 1966, September 
1967.  Moreover, VA audiological evaluations, dated in 
January 1987 and May 1989, revealed results that qualified 
the veteran as having cognizable hearing loss under § 3.385 
in both ears.  

Reserve component personnel records show that the veteran 
performed the majority of his ACDUTRA at a Naval Air Station 
and sometimes worked as an instructor.  See reserve component 
orders to ACDUTRA dated in May 1964, June 1965, September 
1965, February 1966, May 1966, May 1967, April 1969, June 
1969, March 1970, July 1970, April 1972, August 1972, August 
1973, June 1974, and August 1975. 

The veteran testified at a personal hearing at the RO in 
December 1997.  He reported that, during his World War II 
military service, he worked as a weatherman, briefing pilots.  
He reported that during this time he was frequently around 
aircraft.  Following World War II, he received a commission 
in the Naval Reserve and stayed in the reserves for thirty-
six years.  He reported that, while older examinations had 
not disclosed a hearing problem, when tested for the first 
time using an audiometer in June 1964, he was diagnosed with 
hearing loss.  He testified that, during extended periods of 
ACDUTRA, he served as the officer in charge of recruit 
training.  Moreover, during all of the times he reported for 
ACDUTRA he was a training officer.  In addition, he reported 
that his duties required his frequently being around 
aircraft, either while they were being repaired or as a 
passenger.  In addition, while training, he was also 
frequently at a firing range and was exposed to the noise of 
100 men firing weapons.  He reported that he was never issued 
ear protection during the foregoing activities.  The veteran 
also testified that his civilian job had been as a 
schoolteacher.  He reported that his wife had noticed his 
having hearing problems for a long time.  

Initially, the Board finds that, based on the veteran's 
testimony regarding noise exposure, his ACDUTRA medical 
records which show defective hearing acuity, and the VA 
records which confirm that he has such a disability per 
§ 3.385, his claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  Tellingly, as reported above, 
the record on appeal shows the veteran was on ACDUTRA when 
first diagnosed with hearing loss, in both the right and left 
ear, as defined by 38 C.F.R.§ 3.385 (1999).  Moreover, the 
record on appeal reveals that the veteran was repeatedly 
found to have hearing loss when examined during subsequent 
periods of ACDUTRA.  Additionally, at the veteran's most 
recent VA audiological evaluation, dated in May 1989, pure 
tone thresholds, in decibels, were over 40 decibels for the 
frequencies 2000, 3000, and 4000 Hertz.  In addition, reserve 
component records reveal, as the veteran has claimed, that he 
performed the majority of his ACDUTRA at a Naval Air Station 
and sometimes worked as an instructor.

The Board observes that the veteran is competent to provide 
testimony regarding the events and specific symptoms he 
experienced as well as the duration thereof during his 
military duty, such as his being in and around aircraft and 
having problems hearing.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Moreover, medical evidence 
contained in the record on appeal shows both a diagnosis of 
bilateral hearing loss during periods of ACDUTRA as well as 
continuity of symptomatology since the first diagnosis.  The 
record on appeal also contains a current diagnosis of 
bilateral hearing loss.  Accordingly, given the veteran's 
credible testimony regarding the time of onset of symptoms, 
the Board finds that the evidence of a medical nexus to 
military service is at least in relative equipoise.  Under 
such circumstances, and granting the veteran the benefit of 
any doubt in this matter, the Board concludes that the 
evidence supports a grant of service connection for bilateral 
hearing loss.  Hamptom v. Gober, 10 Vet. App. 481 (1997); 
Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); Hensley v. 
Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).


ORDER

Service connection for bilateral defective hearing is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

